      2:19-cv-01194-JMC         Date Filed 08/18/20      Entry Number 23        Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               CHARLESTON DIVISION

Carl Tony White,                       )
                                       )             Civil Action No.: 2:19-cv-01194-JMC
                      Plaintiff,       )
                                       )
       v.                              )                             ORDER
                                       )
                                       )
Andrew M. Saul, Commissioner of Social )
Security Administration,               )
                                       )
                      Defendant.       )
____________________________________)

       This matter is before the court for review of the Magistrate Judge’s Report and

Recommendation (“Report”) filed on June 26, 2020. (ECF No. 20.) The Report addresses Plaintiff

Carl Tony White’s (“Plaintiff”) claim for Supplemental Security Income (“SSI”) and recommends

that the court reverse the decision of the Commissioner of Social Security Administration (“the

Commissioner”) and remand the matter for further administrative proceedings. (Id. at 15.) For the

reasons stated herein, the court ACCEPTS the Report, REVERSES the decision of the

Commissioner, and REMANDS the action for additional administrative proceedings.

                    I. FACTUAL AND PROCEDURAL BACKGROUND

       The Report sets forth the relevant facts and legal standards, which this court incorporates

herein without a full recitation. (Id. at 1-11.) As brief background, the Administrative Law Judge

(“ALJ”) determined Plaintiff was not disabled for purposes of the Social Security Act (“the Act”)

and denied Plaintiff’s claim for SSI. (ECF No. 9-2 at 20.) Although the ALJ found Plaintiff has

medically determinable impairments, including a “history of a fracture of the left tibia and fibula

status post[-]surgical repair with no indication of complications; a history of Fournier’s gangrene;

hypertension; and a history of alcohol abuse,” the ALJ concluded at step two that none of


                                                 1
      2:19-cv-01194-JMC          Date Filed 08/18/20       Entry Number 23        Page 2 of 4




Plaintiff’s impairments were severe. (Id. at 15.) Thereafter the Appeals Council (“the Council”)

denied Plaintiff’s request for review. (Id. at 1.) Thus, the ALJ’s decision became the final decision

of the Commissioner. (Id.) See also Meyer v. Astrue, 662 F.3d 700, 704 (4th Cir. 2011) (stating an

ALJ’s decision was the final decision of the Commissioner when the Council denied a request for

review); Higginbotham v. Barnhart, 405 F.3d 332, 336 (5th Cir. 2005) (holding the

Commissioner’s “final decision” includes when the Council denies a request for review). Plaintiff

filed the instant action on April 25, 2019. (ECF No. 1.)

       Subsequently, the Magistrate Judge issued the Report suggesting this case be reversed and

remanded because the ALJ’s conclusion that Plaintiff had no severe impairments was unsupported

by substantial evidence. (ECF No. 20 at 11.) Specifically, the Report found Plaintiff’s gangrene

had more than a “minimal effect” on his ability to work, and the medical record in fact supported

Plaintiff’s alleged limitations stemming from gangrene.1 (Id.) The Report similarly observed the

ALJ did not adequately explain “how Plaintiff’s [leg] fracture” amounted to only a “minimal

effect” on Plaintiff’s work ability. (Id. at 12.) Moreover, while the Report noted the ALJ properly

disregarded Plaintiff’s claim that he required a cane to walk, the Report nonetheless emphasized

the ALJ “did not otherwise explain how she discounted Plaintiff’s . . . subjective statements

regarding his general difficulty standing and lifting due to his fracture.” (Id. at 13.) The Report

then added that the assessment of severe impairments at “step [two] is typically not a difficult

hurdle for the claimant to clear.” (Id. at 14 (internal marks omitted) (citing Albright v. Comm’r of

Soc. Sec. Admin., 174 F.3d 473, 474 n.1 (4th Cir. 1999); Gaines v. Colvin, No. 0:14-cv-3363-PJG,



1
  Plaintiff’s alleged limitations due to Fournier’s gangrene include that “(1) he can’t sit down a
long time; (2) he has problems with leakage . . . when he stands and has been referred to a specialist
to attempt to treat this issue; and (3) any heavy lifting would cause the opening in his skin to tear.”
(ECF No. 20 at 11 (citation and internal marks omitted).) The Report notes that Fournier’s
gangrene is an infection of the genitalia. (Id. at 6 fn. 1.)
                                                  2
      2:19-cv-01194-JMC         Date Filed 08/18/20       Entry Number 23        Page 3 of 4




2016 WL 680537, at *5 (D.S.C. Feb. 19, 2016); Killian v. Colvin, No. 8:12-cv-921-MGL, 2013

WL 4853879, at *12 (D.S.C. Sept. 10, 2013)).)

       Ultimately, the Report concluded the case should be remanded with instructions that the

ALJ continue her evaluation of Plaintiff’s alleged disability beyond the assessment of severe

impairments at step two. (ECF No. 20 at 14-15.)

       On June 26, 2020, the parties were apprised of their opportunity to file specific objections

to the Report. (Id. at 17.) On June 30, 2020, the Commissioner informed the court he would not

offer objections. (ECF No. 21.) Plaintiff has similarly not objected to the Report.

                                   II. STANDARD OF REVIEW

       The Magistrate Judge’s Report is made in accordance with 28 U.S.C. § 636(b)(1) and Local

Civil Rule 73.02 for the District of South Carolina. The Magistrate Judge only makes a

recommendation to this court, and the recommendation has no presumptive weight. See Mathews

v. Weber, 423 U.S. 261, 270-71 (1976). The responsibility to make a final determination remains

with the court. Id. at 271. As such, the court is charged with making de novo determinations of

those portions of the Report and Recommendation to which specific objections are made. See 28

U.S.C. § 636(b)(1); see also FED. R. CIV. P. 72(b)(3). If no party offers specific objections to the

Magistrate Judge’s Report, the court is not required to give any explanation for adopting the

Report. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983). Rather, “in the absence of a timely

filed objection, a district court need not conduct a de novo review, but instead must only satisfy

itself that there is no clear error on the face of the record in order to accept the recommendation.”

Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (emphasis added)

(quoting FED. R. CIV. P. 72 advisory committee’s note). Furthermore, a failure to file specific,

written objections to the Report results in a party’s waiver of the right to appeal from the judgment



                                                 3
      2:19-cv-01194-JMC         Date Filed 08/18/20     Entry Number 23       Page 4 of 4




of the court based upon such recommendation. 28 U.S.C. § 636(b)(1). Thus, the court may accept,

reject, or modify, in whole or in part, the Magistrate Judge’s recommendation or recommit the

matter with instructions. Id.

                                        III. DISCUSSION

         Here, the court has carefully examined the findings of the Report and concludes the

 ALJ’s decision was not supported by substantial evidence. (ECF No. 20 at 6-16.) The

 Commissioner notified the Court he will not file objections (ECF No. 21) and Plaintiff has

 likewise offered no objections. The court discerns no clear error on the face of the Report.

 Accordingly, the court adopts the Report herein.

                                       IV. CONCLUSION

       After a thorough review of the Report and the record in this case, the court ACCEPTS the

Magistrate Judge’s Report and Recommendation (ECF No. 20) and incorporates it herein.

Therefore, the decision of the Commissioner of Social Security Administration is REVERSED,

and this case is REMANDED for further administrative action pursuant to sentence four of 42

U.S.C. § 405(g).

       IT IS SO ORDERED.




                                                    United States District Judge
August 18, 2020
Columbia, South Carolina




                                               4
